DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 24 March 2021.
Claims 2, 9, and 12 are cancelled.
Claims 5-8 and 11 are original.
Claims 1, 3-4, 10, and 13-14 are currently amended.
Claims 1, 3-8, 10-11, and 13-14 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use, at [0002] of the specification in the phrase “Google searches”, of the term “Google”, which is a trade name or a mark used in commerce, has been noted in this application. The phrase should be accompanied by the generic terminology (e.g. internet search engine); furthermore the term (“Google”) should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 3-7, 10, and 13-14 are objected to because of the following informalities:  The claims recite abbreviation/acronym “CAD” without the specifying the expanded form at the first occurrence.  Reciting “computer-aided design (CAD)” in place of “CAD” in the preambles of claims 3 and 10 is recommended. Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  The claim recites abbreviation/acronym “EDA” without the specifying the expanded form at the first occurrence.  Reciting “electronic design automation (EDA)” in place of “EDA” in claim 10 is recommended. Appropriate correction is required.

Claims 1, 3, and 10 are objected to because of the following informalities:  The claims recite “the most likely correct attributes or parameters”. There is insufficient antecedent basis for this limitation in the claim. Reciting “most likely correct attributes or parameters” in place of “the most likely correct attributes or parameters” will overcome the objection; however, see rejection under 35 USC §112 below with regard to “most likely correct”. Appropriate correction is required.

Claims 3, 5, 6, 10, and 14 are objected to because of the following informalities:  The claims recite “the user”. There is insufficient antecedent basis for this limitation in the claim. Reciting “a user” in place of “the user” in claims 3 and 10 is recommended. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 3, and 10, the claims recite “most likely correct”. The term "most likely correct" is not defined by the claim, the specification does not provide a standard for ascertaining that which is “most likely correct”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Removing the qualifier “the most likely” may overcome this rejection. For the purposes of further examination it is assumed that “correct attributes/parameters” are determined.

Regarding claims 4-8, 11, and 13-14, each claim inherits the deficiencies of the independent claim from which it depends but does not resolve the deficiencies. Accordingly, each claim is rejected under the reasoning provided for the independent claim from which it depends.

Further regarding claim 3, the claim recites “A method for programmatically generating a conjectured computer-aided design (CAD) model by extrapolating, interpolating or assuming unknown product attributes: generating …”. The claim is missing a transitional phrase. It is not clear as to the exclusivity of the “generating …”, e.g. does the method comprise “generating …”, consist of “generating”, consist essentially of “generating …”. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim. For the purposes of further examination, it is assumed that the method comprises “generating …”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-11 of U.S. Patent No. 10534879 in view of O’Riordan.

App 16/695100
U.S. Patent No. 10534879
Claim 1: A method for programmatically generating a conjectured computer-aided design (CAD) model

by extrapolating, interpolating or assuming unknown product attributes

[comprising, see rejections under 35 USC §112]:

generating a conjectured model by receiving a unique identifier for a physical item that a CAD model is intended to represent in either form or function


the conjectured model including one or more attributes extracted from the CAD model or one or more parameters extracted from third party sources, the third-party sources including product specifications, industry standards, or other CAD models


wherein the conjectured model approximates the form or function of the intended physical item


the generated conjectured model comprises attributes calculated by the EDA software tool

comprising:


the conjectured model generated by determining a unique product identifier of a product that the CAD component model is supposed to represent


the conjectured model including one or more parameters based on the extracted data from the CAD component model and one or more parameters pulled from third party sources, the third party sources including at least datasheets, industry standards, or other CAD models

wherein the conjectured model approximates an ideal representation of the CAD component model


However, O’Riordan teaches at C2:LL8-12 “fundamental database format integrity checks can be performed, such as a scan using oaScan, an application from Cadence Design Systems, Inc. that scans the contents of a library and checks for and repairs inconsistencies or data corruption in databases” [the “databases” include the target model (“target data … used in a circuit design”, see C2:LL45-50)

It would have been obvious to one of ordinary skill in the art before the effective filing date to include “wherein conflicting attributes or parameters from the third party sources are compared to determine correct attributes or parameters” in the invention of claim 5  in view of the teachings of O’Riordan by using a tool such as oaScan which would combine 
	





receiving a CAD model over a computer network, the CAD model comprising attributes,

extracting attributes from the CAD model;


generating a conjectured model for the physical item that the CAD model is intended to represent in form or function



the conjectured model including one or more attributes extracted from the CAD model or one or more attributes extracted from third party sources, the third-party sources including product specifications, industry standards, or other CAD models


comparing the CAD model against the conjectured model to detect discrepancies


automatically resolving the discrepancies without intervention from the user


receiving a CAD component model over a computer network, the CAD component model comprising attributes;

extracting data from the CAD component model

the conjectured model generated by determining a unique product identifier of a product that the CAD component model is supposed to represent


the conjectured model including one or more parameters based on the extracted data from the CAD component model and one or more parameters pulled from third party sources, the third party sources including at least datasheets, industry standards, or other CAD models

comparing the CAD component model against the conjectured model to detect discrepancies

automatically resolving the discrepancies without intervention from the user


However, O’Riordan teaches at C2:LL8-12 “fundamental database format integrity checks can be performed, such as a scan using oaScan, an application from Cadence Design Systems, Inc. that scans the contents of a library and checks for and repairs inconsistencies or data corruption in databases” [the “databases” include the target model (“target data … used in a circuit design”, see C2:LL45-50)

It would have been obvious to one of ordinary skill in the art before the effective filing date to include “wherein conflicting attributes from the third party sources are compared to determine correct attributes” in the invention of claim 6 in view of the teachings of O’Riordan by using a tool such as oaScan which would combine known the known elements to use automatic repair to help 

Claim 6 (depending from claim 1): returning or displaying the discrepancies to a user upon inspection of the CAD component model or placement of the CAD component model in an electronic design automation (EDA) software tool
Claim 5: The method of claim 3, further comprising evaluating the CAD model against a plurality of quality levels to produce an indication of a quality level and displaying the indication to the user
Claim 2: The method of claim 1, further comprising evaluating the CAD component model against a plurality of quality levels comprising a prototype level and a production level to produce an indication of a quality level and displaying the indication to the user
An obvious variant falling within the scope of claim 6 as evidenced by C1:L59-C2:L13.

Claim 3: The method of claim 1, further comprising evaluating the CAD component model against a plurality of rules to produce a pass/fail indication and displaying the pass/fail indication to the user
An obvious variant falling within the scope of claim 6 as evidenced by C1:L59-C2:L13.
Claim 7: The method of claim 3, wherein the CAD model is received over a computer network using an API
Claim 4: The method of claim 1, wherein the CAD component model is received over a computer network using an API
An obvious variant falling within the scope of claim 6 as evidenced by C1:L59-C2:L13 and C2:LL31-33
Claim 8: The method of claim 3, wherein the generated conjectured model comprises attributes generated by a software tool
Claim 5: The method of claim 1, wherein the generated conjectured model comprises attributes calculated by the EDA software tool
An obvious variant falling within the scope of claim 6 as evidenced by C1:L59-C2:L13 and C2:LL38-42
Claim 10: A method for assessing the quality of a CAD model,



the method comprising:
reading a CAD model


generating a conjectured model for the CAD model, the conjectured model generated by receiving a unique identifier for a physical item that the CAD model is intended to represent in either form or function

the conjectured model including one or more attributes extracted from the CAD model or one or more attributes extracted from third party sources, the third-party sources including product specifications, industry standards, or other CAD models


wherein the conjectured model approximates an ideal representation of the CAD model




transmitting the result to the user, the result comprising an indication of quality level and a pass/fail indication


the method comprising:
reading a component model in a native format from a non-volatile memory

generating a conjectured model for the component model, the conjectured model generated by determining a unique product identifier of a product that the component
model is supposed to represent

the conjectured model including one or more parameters  based on the extracted data from the component model and one or more parameters pulled from third party sources, the third party sources including at least datasheets, industry standards, or other CAD models

wherein the conjectured model approximates an ideal representation of the component model



transmitting the result to the user, the result comprising an indication of quality level and a pass/fail indication

Claim 7 does not include “wherein conflicting attributes from the third party sources are compared to determine correct attributes”
However, O’Riordan teaches at C2:LL8-12 “fundamental database format integrity checks can be performed, such as a scan using oaScan, an application from Cadence Design Systems, Inc. that scans the contents of a library and checks for and repairs inconsistencies or data corruption in 

It would have been obvious to one of ordinary skill in the art before the effective filing date to include “wherein conflicting attributes from the third party sources are compared to determine correct attributes” in the invention of claim 6 in view of the teachings of O’Riordan by using a tool such as oaScan which would combine known the known elements to use automatic repair to help address known issues, e.g. “ensuring that all cellviews and other data in referenced libraries are correct and compatible with one or more design flows can be very time consuming due to a combination of complexity and quantity. Fixing libraries and adding additional tool/flow support can also be very resource intensive” (O’Riordan at C1:LL48-53).

Claim 8: The method of claim 7, wherein the receiving and transmitting is done through an application programming interface
Claim 13: The method of claim 10, wherein the result further comprises data for modifying the CAD model
Claim 10: The method of claim 7, wherein the result further comprises data for modifying the component model
Claim 14: The method of claim 10, wherein the result further comprises data for modifying the CAD model without intervention from the user
Claim 11: The method of claim 7, wherein the result further comprises data for modifying the component model without intervention from the user



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-11, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental concepts grouping) without significantly more.

Regarding claim 1:
Step 1:
The claim recites a “method for programmatically generating a conjectured computer-aided design (CAD) model by extrapolating, interpolating or assuming unknown product 
Step 2A – prong one:
The claim recites “generating a conjectured computer-aided design (CAD) model by extrapolating, interpolating or assuming unknown product attributes: generating a conjectured model … the conjectured model including one or more attributes extracted from the CAD model or one or more parameters extracted from third party sources, the third-party sources including product specifications, industry standards, application programming interfaces (APIs), spreadsheets, or other CAD models” which is a process that can be performed in the human mind with or without a physical aid, e.g. thinking of or writing down an attribute so extracted. [see MPEP 2106.04(a)(2) III]
The claim also recites “wherein conflicting attributes or parameters from the third party sources are compared to determine the most likely correct attributes or parameters” which is a process that can be performed in the human mind with or without a physical aid, e.g. making a comparison of attributes/parameters and forming an opinion as to which may be correct. . [see MPEP 2106.04(a)(2) III] Further, note that “attributes” and “parameters” from “third-party sources” are only required in the alternative; so, there may be only attributes extracted from the CAD model. Also, the prior recitation of the claim only requires “one or more attributes extracted from the CAD model or one or more parameters extracted from third party sources”; so, for example, there may be only one extracted attribute and accordingly no “conflicting” attributes/parameters available for comparison.

Step 2A – prong two:
The claim recites “programmatically” generating; however, this is mere instruction to apply the exception using a generic computerized environment [see specification at [0056] demonstrating generic computer parts, e.g. “a processor”]. [see MPEP 2106.05(f)] Such instruction does not incorporate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(f)]
The claim recites “[generating] by receiving a unique identifier for a physical item that a CAD model is intended to represent in either form or function”; however, the “unique identifier” so received is unrelated to the remainder of the claim. Accordingly, the “receiving a unique identifier …” has only a nominal or tangential relation to the judicial exception and is insignificant extra-solution activity. [see MPEP 2106.05(g)] Such insignificant extra-solution activity does not incorporate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(g)]
The claim recites “wherein the conjectured model approximates the form or function of the intended physical item”; however, this is a declaration of the intended result of “generating a conjectured model by receiving a unique identifier for a physical item that a CAD model is intended to represent in either form or function”, i.e. if the “generating a conjectured model by receiving a unique identifier for a physical item that a CAD model is intended to represent in either form or function;” is carried out then the result of the operation is that the “conjectured model [does approximate] the form or function of the intended physical item”. Such declaration of the intended result does not apply, rely on, or use the judicial exception in a manner that ‘the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”’]
Considering the claim as a whole, the claim includes the judicial exception, a nominally/tangentially related data gathering activity, with the instruction to apply the exception in a generic computer environment and a characterization of the intended results. Accordingly, the judicial exception is not integrated into a practical application; and, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes insignificant extra-solution activity in the form of nominal/tangentially related data gathering, i.e. the “receiving …”. No particular manner of receiving is claimed, so the scope of the claim includes well-understood, routine, and conventional manners of receiving such as receiving data over a network or retrieving information in memory. Such well-understood, routine, and conventional methods of data gathering do not contribute such that the claimed invention is significantly more than the judicial exception itself. [see MPEP 2106.05(d)]
Considering the claim as a whole, the claim includes the judicial exception, a nominally/tangentially related data gathering activity which may be well-understood, routine, and conventional; with the instruction to apply the exception in a generic computer environment and a characterization of the intended results. Accordingly, the claimed invention does not amount to significantly more than the judicial exception itself; and, at step 2B, the claim is found to be directed to the judicial exception without significantly more.

Regarding claim 3:
Step 1:
The claim recites a method “comprising: [a set of steps]”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes [see MPEP 2106.03].
Step 2A – prong one:
The claim recites “extracting attributes from the CAD model; generating a conjectured model for the physical item that the CAD model is intended to represent in form or function, the conjectured model including one or more attributes extracted from the CAD model or one or more attributes extracted from third party sources, the third-party sources including product specifications, industry standards, industry standard naming conventions, application programming interfaces (APis), spreadsheets, or other CAD models” which is a process that can be performed in the human mind with or without a physical aid, e.g. thinking of or writing down an attribute of a CAD model. [see MPEP 2106.04(a)(2) III]
The claim recites “wherein conflicting attributes from the third party sources are compared to determine which attributes are most likely correct” which is a process that can be performed in the human mind with or without a physical aid, e.g. making a comparison of attributes/parameters and forming an opinion as to which may be correct. . [see MPEP 2106.04(a)(2) III] Further, note that “attributes” from “third-party sources” are only required in the alternative; so, there may be only attributes extracted from the CAD model. Also, the prior recitation of the claim only requires “one or more attributes extracted from the CAD model or one or more attributes extracted from third party sources”; so, for example, there may be only one extracted attribute and accordingly no “conflicting” attributes/parameters available for comparison.

Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea within the mental concepts grouping.
Step 2A – prong two:
The claim recites “for verifying CAD models”; however, this merely generally links the judicial exception to a field of use, i.e. links to the field of verification. Such linking does not integrate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(h)]
The claim recites “receiving a CAD model over a computer network, the CAD model comprising attributes”; however, this is insignificant extra-solution activity in the form of necessary data gathering activity since all uses of the judicial exception require data comprising a CAD model. Such insignificant extra-solution activity does not integrate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(g)]
The claim recites “automatically [resolving]”; however, this is mere instruction to apply the exception using a generic computerized environment [see specification at [0056] demonstrating generic computer parts, e.g. “a processor”]. [see MPEP 2106.05(f)] Such instruction does not incorporate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(f)]
Considering the claim as a whole, the claim includes the judicial exception, a general link to the field of use, and necessary data gathering with the instruction to apply the exception in a generic computer environment. Accordingly, the judicial exception is not integrated into a 
Step 2B:
As noted for step 2A – prong two, the claim includes insignificant extra-solution activity in the form of necessary data gathering, i.e. the “receiving a CAD model over a computer network …”. The “receiving … over a computer network’ is a well-understood, routine, and conventional manner of receiving [see MPEP 2106.05(d)]. Such well-understood, routine, and conventional methods of data gathering do not contribute such that the claimed invention is significantly more than the judicial exception itself. [see MPEP 2106.05(d)]
Considering the claim as a whole, the claim includes the judicial exception, a general link to the field of use, and necessary data gathering with the instruction to apply the exception in a generic computer environment. Accordingly, the claimed invention does not amount to significantly more than the judicial exception itself; and, at step 2B, the claim is found to be directed to the judicial exception without significantly more.

Regarding claim 4, the claim recites “further comprising returning or displaying the discrepancies”; however, this is insignificant extra-solution activity in the form of post solution activity since it is only nominally or tangentially related to the judicial exception, i.e. the transmitting does not depend on the particulars of the judicial exception and may be used with any process which identifies discrepancies. Such insignificant extra-solution activity does not integrate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(g)]

Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis, i.e. where these limitations are part of the insignificant extra-solution activity and mere instruction to apply the exception using a computer.

Regarding claim 5, the claim recites “further comprising evaluating the CAD model against a plurality of quality levels to produce an indication of a quality level”; which is a process that can be performed in the human mind with or without a physical aid, e.g. making a comparison of attributes in accordance with a rule to determine a level. [see MPEP 2106.04(a)(2) III]
The claim recites “and displaying the indication to the user”; however, this is insignificant extra-solution activity in the form of post solution activity since it is only nominally or tangentially related to the judicial exception, i.e. the displaying does not depend on the particulars of the judicial exception and may be used with any process which produces an indication of quality level and a pass/fail indication. Such insignificant extra-solution activity does not integrate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(g)]


Regarding claim 6, the claim recites “further comprising evaluating the CAD model against a plurality of rules to produce an indication”; which is a process that can be performed in the human mind with or without a physical aid, e.g. making a comparison of attributes in accordance with a rule to determine a level. [see MPEP 2106.04(a)(2) III]
The claim recites “and displaying that indication to the user”; however, this is insignificant extra-solution activity in the form of post solution activity since it is only nominally or tangentially related to the judicial exception, i.e. the displaying does not depend on the particulars of the judicial exception and may be used with any process which produces an indication of quality level and a pass/fail indication. Such insignificant extra-solution activity does not integrate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(g)]
Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception and the insignificant extra-solution activity.

Regarding claim 7, the claim recites “wherein the CAD model is received over a computer network”; however, this is a well-understood, routine, and conventional form of receiving. [see MPEP 2106.05(d)]
The claim also recites “using an API”; however, this merely provides a general link to a technological environment which does not integrate the judicial exception into a practical 
Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis, i.e. where these limitations is part of the insignificant extra-solution activity and a general link to a technological environment.

Regarding claim 8, the claim recites “wherein the generated conjectured model comprises attributes generated by a software tool”; however, this is mere instruction to apply the exception using a generic computerized environment [see specification at [0056] demonstrating generic computer parts, e.g. “a processor”].
Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis, i.e. where this limitations is part of the mere instruction to apply the exception using a computer.

Regarding claim 10:
Step 1:
The claim recites a method “comprising: [a set of steps]”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes [see MPEP 2106.03].
Step 2A – prong one:
The claim recites “generating a conjectured model for the CAD model … the conjectured model including one or more attributes extracted from the CAD model or one or more attributes extracted from third party sources, the third-party sources including product specifications, industry standards, industry standard naming conventions, application programming interfaces (APis), spreadsheets, or other CAD models” which is a process that can be performed in the 
The claim also recites “wherein conflicting attributes from the third party sources are compared to determine which attributes are most likely correct” which is a process that can be performed in the human mind with or without a physical aid, e.g. making a comparison of attributes/parameters and forming an opinion as to which may be correct. . [see MPEP 2106.04(a)(2) III] Further, note that “attributes” from “third-party sources” are only required in the alternative; so, there may be only attributes extracted from the CAD model. Also, the prior recitation of the claim only requires “one or more attributes extracted from the CAD model or one or more attributes extracted from third party sources”; so, for example, there may be only one extracted attribute and accordingly no “conflicting” attributes/parameters available for comparison.
The claim also recites “evaluating an evaluation model against a set of diagnostic rules, the set of diagnostic rules comprising a plurality of EDA rules that are not associated with one of a plurality of suppressions, the set of diagnostic rules comparing the evaluation model against the conjectured model, the evaluation producing a result” which is a process that can be performed in the human mind with or without a physical aid, e.g. making a comparison of attributes in accordance with a rule. [see MPEP 2106.04(a)(2) III]
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea within the mental concepts grouping.
Step 2A – prong two:
The claim recites “for assessing the quality of a CAD model”; however, this merely generally links the judicial exception to a field of use, i.e. links to the field of verification. Such 
The claim recites “reading a CAD model”; however, this is insignificant extra-solution activity in the form of necessary data gathering activity since all uses of the judicial exception require data comprising a CAD model. Such insignificant extra-solution activity does not integrate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(g)]
The claim recites “[generating] by receiving a unique identifier for a physical item that the CAD model is intended to represent in either form or function”; however, the “unique identifier” so received is unrelated to the remainder of the claim. Accordingly, the “receiving a unique identifier …” has only a nominal or tangential relation to the judicial exception and is insignificant extra-solution activity. [see MPEP 2106.05(g)] Such insignificant extra-solution activity does not incorporate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(g)]
The claim recites “wherein the conjectured model approximates an ideal representation of the CAD model”; however, this is a declaration of the intended result of “generating a conjectured model for the CAD model, the conjectured model generated by receiving a unique identifier for a physical item that the CAD model is intended to represent in either form or function”, i.e. if the “generating a conjectured model for the CAD model, the conjectured model generated by receiving a unique identifier for a physical item that the CAD model is intended to represent in either form or function” is carried out then the result of the operation is that the “the conjectured model [does approximate] an ideal representation of the CAD model”. Such declaration of the intended result does not apply, rely on, or use the judicial exception in a ‘the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”’]
The claim recites “transmitting the result to the user, the result comprising an indication of quality level and a pass/fail indication”; however, this is insignificant extra-solution activity in the form of post solution activity since it is only nominally or tangentially related to the judicial exception, i.e. the transmitting does not depend on the particulars of the judicial exception and may be used with any process which produces an indication of quality level and a pass/fail indication. Such insignificant extra-solution activity does not integrate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(g)]
Considering the claim as a whole, the claim includes the judicial exception, a nominally/tangentially related data gathering activity, the judicial exception itself, a characterization of the intended results, and post-solution activity of presenting results. Accordingly, the judicial exception is not integrated into a practical application; and, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes insignificant extra-solution activity in the form of nominal/tangentially related data gathering, i.e. the “receiving …”. No particular manner of receiving is claimed, so the scope of the claim includes well-understood, routine, and conventional manners of receiving such as receiving data over a network or retrieving information in memory. Such well-understood, routine, and conventional methods of data gathering do not contribute such that the claimed invention is significantly more than the judicial exception itself. [see MPEP 2106.05(d)]

Considering the claim as a whole, the claim includes the judicial exception, a nominally/tangentially related data gathering activity, the judicial exception itself, a characterization of the intended results, and post-solution activity of presenting results. Accordingly, the claimed invention does not amount to significantly more than the judicial exception itself; and, at step 2B, the claim is found to be directed to the judicial exception without significantly more.

Regarding claim 11, the claim recites “wherein the receiving and transmitting is done through an application programming interface” however, this merely provides a general link to a technological environment which does not integrate the judicial exception into a practical application or provide for significantly more than the judicial exception itself. [see MPEP 2106.04(d) and 2106.05(h)]
Accordingly, the reasoning provided for claim 10 applies, mutatis mutandis, i.e. where this limitations is part of the insignificant extra-solution activity with a general link to a technological environment.

Regarding claims 13 and 14, the claims recite “wherein the result further comprises data for modifying the CAD model” and “wherein the result further comprises data for modifying the CAD model without intervention from the user”; however, these are merely descriptive of the data itself and do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. [see MPEP 2160.04(d)] Further, this does not impose a limit on the “transmitting” such that it must be some manner other than well-understood, routine, and conventional manners of transmitting, e.g. transmitting over a network or storing in memory. [see MPEP 2106.05(d)]
Accordingly, the reasoning provided for claim 10 applies, mutatis mutandis, i.e. where these limitations are descriptive of the result and do not impose a meaningful limit on the judicial exception itself nor on the insignificant extra-solution activity.














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schaaf (SCHAAF, MARTIN, ANDREA FREßMANN, RAINER MAXIMINI, RALPH BERGMANN, ALEXANDER TARTAKOVSKI, AND MARTIN RADETZKI. "Intelligent IP retrieval driven by application requirements." Integration 37, no. 4 (2004): 253-287) in view of O’Riordan (US 8949203 B1).


Regarding claim 1, Schaaf discloses a method for programmatically generating a conjectured computer-aided design (CAD) model (P255:¶1: “In order to facilitate the retrieval of IPs and minimizing both potential failure classes, we make use of Case-based Reasoning (CBR) technology. The very basic idea of CBR is to solve new problems by comparing them to problems already solved [4,5,16]. The key assumption is that if two problems are similar, then their solutions are similar as well. For the application of CBR to IP retrieval, an IP is considered as a perfectly matching solution to a set of requirements of an imaginary design situation, which is in fact the characterization of the IP itself. Hence, a single case stored in a case library consists of: 1. The IP characterization that describes the IP in a way that allows to assess its quality and reusability in a particular situation. This includes the different technical attributes, such as the functionality of the IP, the technological realization on the chip, the quality of its design, or the quality of the documentation. 2. The IP content that contains all deliverables of the design itself. This can be, of course, a hyperlink pointing to the IP provider.” EN: the characterization is the conjectured model) by extrapolating, interpolating or assuming unknown product attributes (P276:¶2: “Assigning values to the attributes (only one value for each attribute) characterizes the IPs. These descriptions are called cases.”; P278:§4.2.1:¶1: “The first approach is a converter that samples the subspace spawned by the generalized cases and creates a number of point cases that are distributed ‘‘reasonably’’ within the subspace. A retrieval on this point cases can than be done with well-known and efficient retrieval engines like orenge.” EN: The point case has the extrapolated/interpolated/assumed value.):
(PP266-267:§3.1:¶¶1-3: e.g.  “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries. … General attributes specify the queries broadly (Fig. 6). For example, the functional classification selection field allows users to define exactly value for the desired IP” and fig 6. EN: The functional classification identifier [e.g. “ReedSolomon” in fig 6] is the unique identifier.);
the conjectured model including one or more attributes extracted from the CAD model or one or more parameters extracted from third party sources (P266:§3.1:¶2: “The extraction of the retrieval relevant attributes and criteria is done in cooperation with industrial partners. Three classifications of the characterizing attributes are extracted for enabling IP searches in the same manner how electronic design experts would execute search processes. … Hence, the attribute classifications contains general application attributes, FEC application attributes, and quality criteria.”), the third-party sources including product specifications (P260:¶3: “public data sheets from other IP providers”), industry standards (P258:¶¶2-3: e.g. “For the characterization of IPs by elementary properties it is essential to be compliant with the standards of the VSIA.”), application programming interfaces (APIs) (P266:§3:title: “The IP Broker Tool Suite”; P266:§3.1:¶1: “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries.” And fig 5. EN: a software “Tool Suite” and retrieval over a network necessitate an API), or other CAD models (P255:¶1: “In order to facilitate the retrieval of IPs and minimizing both potential failure classes, we make use of Case-based Reasoning (CBR) technology. … a single case stored in a case library consists of: 1. The IP characterization that describes the IP in a way that allows to assess its quality and reusability in a particular situation. This includes the different technical attributes, such as the functionality of the IP, the technological realization on the chip, the quality of its design, or the quality of the documentation. 2. The IP content that contains all deliverables of the design itself. This can be, of course, a hyperlink pointing to the IP provider.”);
wherein the conjectured model approximates the form or function of the intended physical item (this is the intended result of the “generating …” step; and accordingly, necessarily follows, see MPEP 2111.04 - e.g. ‘the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”’ Nevertheless, see P255:¶1: “The very basic idea of CBR is to solve new problems by comparing them to problems already solved [4,5,16]. The key assumption is that if two problems are similar, then their solutions are similar as well. For the application of CBR to IP retrieval, an IP is considered as a perfectly matching solution to a set of requirements of an imaginary design situation, which is in fact the characterization of the IP itself.”).
Schaaf does not explicitly disclose wherein conflicting attributes or parameters from the third party sources are compared to determine the most likely correct attributes or parameters.
However, O’Riordan teaches wherein conflicting attributes or parameters from the third party sources are compared to determine the correct attributes or parameters (C2:LL8-12: “fundamental database format integrity checks can be performed, such as a scan using oaScan, an application from Cadence Design Systems, Inc. that scans the contents of a library and checks for and repairs inconsistencies or data corruption in databases” [the “databases” include the target model (“target data … used in a circuit design”, see C2:LL45-50) EN: “repairing” is assigning the correct attributes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Schaaf in view of the teachings of O’Riordan to include “wherein conflicting attributes or parameters from the third party sources are compared to determine the correct attributes or parameters” by using a tool such as oaScan on designers’ searches which would combine known the known elements to use automatic fixing and repair to help address known issues, e.g. “ensuring that all cellviews and other data in referenced libraries are correct and compatible with one or more design flows can be very time consuming due to a combination of complexity and quantity. Fixing libraries and adding additional tool/flow support can also be very resource intensive” (O’Riordan at C1:LL48-53), i.e. to provide correct designs in the database for retrieval which is one of the goals of Schaaf – e.g. see Schaaf.at P253:Abstract: “For the design of Systems on Chip it is essential to reuse previously developed and verified components, so-called Intellectual Properties (IPs), in order to meet nowadays requirements in reliability, correctness, and time-to-market.” And at P254:¶2: “In the context of IP retrieval, it enables integrators to search for IPs by specific application requirements instead of arbitrary keywords. … Beside the pure retrieval functionality, several tools for tailoring and maintaining a specific IP retrieval solution accompany the IP Broker.” And the various factors used, e.g. from P262-263 – “maintainability”, “readability”, “compliance”, “quality” etc.	

Regarding claim 3, Schaaf discloses a method, the method comprising:
(PP266-267:§3.1:¶¶1-3: e.g.  “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries.”; P270:¶1: “After performing formulated queries, the retrieval service returns a list of the best matching IPs as in Fig. 9.”; P273:¶1: “The only difference is that the IPs of Query Pool are used as queries to perform a retrieval on the IPs of the Case Base”; P256:top: “it is possible to transfer each characterization across the Internet by making use of standard web communication facilities like web services. The distinction between IP characterization und IP content enables application scenarios as illustrated in Fig. 2. As shown, an IP Provider can either maintain his/her own web site or provide only the IP characterizations to a portal site with appropriate links to the corresponding asset of IP contents. No matter which of these approaches the IP Providers chooses, the IP Broker Tool Suite ensures the same functionality for both.”), extracting attributes from the CAD model (p255:¶¶1-3: e.g. “The IP characterization that describes the IP in a way that allows to assess its quality and reusability in a particular situation. This includes the different technical attributes, such as the functionality of the IP, the technological realization on the chip, the quality of its design, or the quality of the documentation. … As shown in Fig. 1, IP characterizations get successively compared to the design situation that is the query of the user and reflects his/her primary requirements. Analogue to the IP characterization, the design situation is described by the same set of attributes respective a subset of these.”; P273:¶1: “The Case Base and the Query Pool are both accessing an own Case Base Manager that allows developers to capture IP characterization as well as to define constraints within IP attributes.” EN: the attributes must be extracted to be “compared”.);
generating a conjectured model for the physical item that the CAD model is intended to represent in form or function (PP266-267:§3.1:¶¶1-3: e.g.  “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries. … General attributes specify the queries broadly (Fig. 6). For example, the functional classification selection field allows users to define exactly value for the desired IP”; P273:¶1: “The only difference is that the IPs of Query Pool are used as queries to perform a retrieval on the IPs of the Case Base.” EN: The characterization of the queries is the conjectured model.),
the conjectured model including one or more attributes extracted from the CAD model or one or more attributes extracted from third party sources (P266:§3.1:¶2: “The extraction of the retrieval relevant attributes and criteria is done in cooperation with industrial partners. Three classifications of the characterizing attributes are extracted for enabling IP searches in the same manner how electronic design experts would execute search processes. … Hence, the attribute classifications contains general application attributes, FEC application attributes, and quality criteria.”; p273:¶3: “On the left-hand side the retrieval relevant attributes of the IP characterizations are presented in a tree like structure with their values.”), the third-party sources including product specifications (P260:¶3: “public data sheets from other IP providers”), industry standards (P258:¶¶2-3: e.g. “For the characterization of IPs by elementary properties it is essential to be compliant with the standards of the VSIA.”), industry standard naming conventions (P262:¶2: “This allows assigning a higher importance to key criteria, e.g., proper verification, which is certainly more important than adherence to naming conventions.”), application programming interfaces (APIs) (P266:§3:title: “The IP Broker Tool Suite”; P266:§3.1:¶1: “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries.” And fig 5. EN: a software “Tool Suite” and retrieval over a network necessitate an API), or other CAD models (P255:¶1: “In order to facilitate the retrieval of IPs and minimizing both potential failure classes, we make use of Case-based Reasoning (CBR) technology. … a single case stored in a case library consists of: 1. The IP characterization that describes the IP in a way that allows to assess its quality and reusability in a particular situation. This includes the different technical attributes, such as the functionality of the IP, the technological realization on the chip, the quality of its design, or the quality of the documentation. 2. The IP content that contains all deliverables of the design itself. This can be, of course, a hyperlink pointing to the IP provider.”);
comparing the CAD model against the conjectured model to detect discrepancies (p274:¶1: “After perform this query the retrieval result is presented in the bottom half. The retrieval result list contains the IP identifiers and the similarity value to the query. To compare the retrieved IPs with the query the selected IP is shown beside the query IP in a tree view containing the attributes and the values. Manually it is possible to navigate through the tree to analyze how the IPs differ” EN: The similarity value indicates discrepancies.).
Schaaf does not explicitly disclose for verifying CAD models;

automatically resolving the discrepancies without intervention from the user.
However, O’Riordan teaches for verifying CAD models (C2:LL33-41: “Methods and systems for verifying data in libraries or other databases are disclosed. In one aspect, a method for verifying data includes receiving an indication of at least one policy, the at least one policy including at least one rule. A verification process is initiated on target data by implementing the at least one policy, where implementing the at least one policy includes instantiating and applying the at least one rule.” [the “libraries/databases” include the target model (“target data … used in a circuit design”, see C2:LL45-50));
wherein conflicting attributes from the third party sources are compared to determine which attributes are correct (C2:LL8-12: “fundamental database format integrity checks can be performed, such as a scan using oaScan, an application from Cadence Design Systems, Inc. that scans the contents of a library and checks for and repairs inconsistencies or data corruption in databases” [the “databases” include the target model (“target data … used in a circuit design”, see C2:LL45-50)); and
automatically resolving the discrepancies without intervention from the user (C5:LL39-43: “Features described herein can provide a flexible platform for defining policies for verification, capturing specific rules to check, and performing verification of the rules on target data as well as supporting automated fixing and flow execution for easily encapsulated tasks.”; C9:LL30-32: “One option is automatic fixing, in which the verification process will automatically attempt to fix any errors found in the target data.”; C9:LL47-50: ‘A "respect ownership" option causes the linter engine 102 to enable automatic fixing of found incorrect data that is owned by the current user, e.g., data for which the current user has write access.’; C11:LL39-42: “For example, each applied rule is listed, along with the number of rule violations of that rule found, as well as the number of those violations that were automatically fixed by the linter engine 102”; fig 3A: “Enable Automatic Fixing”; C2:LL8-12: “Also, fundamental database format integrity checks can be performed, such as a scan using oaScan, an application from Cadence Design Systems, Inc. that scans the contents of a library and checks for and repairs inconsistencies or data corruption in databases”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Schaaf in view of the teachings of O’Riordan to include “for verifying CAD models; wherein conflicting attributes from the third party sources are compared to determine which attributes are correct; and automatically resolving the discrepancies without intervention from the user” by using tools such as oaScan and a linter on designers’ and integraters’ searches which would combine known the known elements to use automatic fixing and repair to help address known issues, e.g. “ensuring that all cellviews and other data in referenced libraries are correct and compatible with one or more design flows can be very time consuming due to a combination of complexity and quantity. Fixing libraries and adding additional tool/flow support can also be very resource intensive” (O’Riordan at C1:LL48-53), i.e. to provide correct designs in the database for retrieval which is one of the goals of Schaaf – e.g. see Schaaf.at P253:Abstract: “For the design of Systems on Chip it is essential to reuse previously developed and verified components, so-called Intellectual Properties (IPs), in order to meet nowadays requirements in reliability, correctness, and time-to-market.” And at P254:¶2: “In the context of IP retrieval, it enables integrators to search for IPs by specific application 

Regarding claim 4, Schaaf discloses the method of claim 3, further comprising returning or displaying the discrepancies to a user upon inspection of the CAD model or placement of the CAD model in an electronic design automation (EDA) software tool (p274:¶1: “After perform this query the retrieval result is presented in the bottom half. The retrieval result list contains the IP identifiers and the similarity value to the query. To compare the retrieved IPs with the query the selected IP is shown beside the query IP in a tree view containing the attributes and the values. Manually it is possible to navigate through the tree to analyze how the IPs differ”).

Regarding claim 5, Schaaf discloses the method of claim 3, further comprising evaluating the CAD model against a plurality of quality levels to produce an indication of a quality level (P269:¶¶2-5: e.g. “Quality criteria offer the possibility to specify indicators of IP testability or compliant guidelines. Hence, detailed requirements on IP quality can reduce the costs of production tests. For instance, by using code coverage analysis the code is tested and estimated by percentages. Six different kinds of code coverage are itemized. … Other Quality Criteria are Boolean values that determine whether several guidelines were considered during the production or not, e.g. RTL Coding Guidelines, if tests or simulations were performed after production, e.g. Digital Test, Gate Level Simulation”; see also the example at PP283-284:§5.4. EN: the citations are exemplary, quality is discussed throughout the disclosure) and displaying the indication to the user (p270:¶¶1-2: “After performing formulated queries, the retrieval service returns a list of the best matching IPs as in Fig. 9. The closest hit that matches the users query is the Reed Solomon Decoder of sci-worx. The match has a 100% similarity to the query. Because of asking for a Reed Solomon Decoder there are four similar decoders of other providers, which have the similarity greater than or equal to 80%. The remainder of the list shows only Reed Solomon Decoders with similarities lower than 60%.”; fig 9 showing the similarity metric as an indicator; P274:¶1: “After perform this query the retrieval result is presented in the bottom half. The retrieval result list contains the IP identifiers and the similarity value to the query.”).

Regarding claim 6, Schaaf discloses the method of claim 3, further comprising evaluating the CAD model against a plurality of rules to produce an indication and displaying that indication to the user (as for the quality of claim 5, the criteria are rules).

Regarding claim 7, Schaaf discloses the method of claim 3, wherein the CAD model is received over a computer network using an API (P256:top: “it is possible to transfer each characterization across the Internet by making use of standard web communication facilities like web services. The distinction between IP characterization und IP content enables application scenarios as illustrated in Fig. 2. As shown, an IP Provider can either maintain his/her own web site or provide only the IP characterizations to a portal site with appropriate links to the corresponding asset of IP contents. No matter which of these approaches the IP Providers chooses, the IP Broker Tool Suite ensures the same functionality for both.” EN: software tools interacting must have an API.).

Regarding claim 8, Schaaf discloses the method of claim 3, wherein the generated conjectured model comprises attributes generated by a software tool.

Regarding claim 10, Schaaf discloses a method for assessing the quality of a CAD model (P255:¶1: “In order to facilitate the retrieval of IPs and minimizing both potential failure classes, we make use of Case-based Reasoning (CBR) technology. The very basic idea of CBR is to solve new problems by comparing them to problems already solved [4,5,16]. The key assumption is that if two problems are similar, then their solutions are similar as well. For the application of CBR to IP retrieval, an IP is considered as a perfectly matching solution to a set of requirements of an imaginary design situation, which is in fact the characterization of the IP itself. Hence, a single case stored in a case library consists of: 1. The IP characterization that describes the IP in a way that allows to assess its quality and reusability in a particular situation. This includes the different technical attributes, such as the functionality of the IP, the technological realization on the chip, the quality of its design, or the quality of the documentation. 2. The IP content that contains all deliverables of the design itself. This can be, of course, a hyperlink pointing to the IP provider.”), the method comprising:
reading a CAD model (PP266-267:§3.1:¶¶1-3: e.g.  “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries.”; P270:¶1: “After performing formulated queries, the retrieval service returns a list of the best matching IPs as in Fig. 9.”; P273:¶1: “The only difference is that the IPs of Query Pool are used as queries to perform a retrieval on the IPs of the Case Base”; P256:top: “it is possible to transfer each characterization across the Internet by making use of standard web communication facilities like web services. The distinction between IP characterization und IP content enables application scenarios as illustrated in Fig. 2. As shown, an IP Provider can either maintain his/her own web site or provide only the IP characterizations to a portal site with appropriate links to the corresponding asset of IP contents. No matter which of these approaches the IP Providers chooses, the IP Broker Tool Suite ensures the same functionality for both.”);
generating a conjectured model for the CAD model (PP266-267:§3.1:¶¶1-3: e.g.  “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries. … General attributes specify the queries broadly (Fig. 6). For example, the functional classification selection field allows users to define exactly value for the desired IP”; P273:¶1: “The only difference is that the IPs of Query Pool are used as queries to perform a retrieval on the IPs of the Case Base.” EN: The characterization of the queries is the conjectured model.), the conjectured model generated by receiving a unique identifier for a physical item that the CAD model is intended to represent in either form or function (PP266-267:§3.1:¶¶1-3: e.g.  “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries. … General attributes specify the queries broadly (Fig. 6). For example, the functional classification selection field allows users to define exactly value for the desired IP” and fig 6. EN: The functional classification identifier [e.g. “ReedSolomon” in fig 6] is the unique identifier.);
the conjectured model including one or more attributes extracted from the CAD model or one or more attributes extracted from third party sources (P266:§3.1:¶2: “The extraction of the retrieval relevant attributes and criteria is done in cooperation with industrial partners. Three classifications of the characterizing attributes are extracted for enabling IP searches in the same manner how electronic design experts would execute search processes. … Hence, the attribute classifications contains general application attributes, FEC application attributes, and quality criteria.”; p273:¶3: “On the left-hand side the retrieval relevant attributes of the IP characterizations are presented in a tree like structure with their values.”), the third-party sources including product specifications (P260:¶3: “public data sheets from other IP providers”), industry standards (P258:¶¶2-3: e.g. “For the characterization of IPs by elementary properties it is essential to be compliant with the standards of the VSIA.”), industry standard naming conventions (P262:¶2: “This allows assigning a higher importance to key criteria, e.g., proper verification, which is certainly more important than adherence to naming conventions.”), application programming interfaces (APIs) (P266:§3:title: “The IP Broker Tool Suite”; P266:§3.1:¶1: “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries.” And fig 5. EN: a software “Tool Suite” and retrieval over a network necessitate an API), or other CAD models (P255:¶1: “In order to facilitate the retrieval of IPs and minimizing both potential failure classes, we make use of Case-based Reasoning (CBR) technology. … a single case stored in a case library consists of: 1. The IP characterization that describes the IP in a way that allows to assess its quality and reusability in a particular situation. This includes the different technical attributes, such as the functionality of the IP, the technological realization on the chip, the quality of its design, or the quality of the documentation. 2. The IP content that contains all deliverables of the design itself. This can be, of course, a hyperlink pointing to the IP provider.”);
wherein the conjectured model approximates an ideal representation of the CAD model (this is the intended result of the “generating …” step; and accordingly, necessarily follows, see MPEP 2111.04 - e.g. ‘the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”’ Nevertheless, see P255:¶1: “The very basic idea of CBR is to solve new problems by comparing them to problems already solved [4,5,16]. The key assumption is that if two problems are similar, then their solutions are similar as well. For the application of CBR to IP retrieval, an IP is considered as a perfectly matching solution to a set of requirements of an imaginary design situation, which is in fact the characterization of the IP itself.”);
evaluating an evaluation model against a set of diagnostic rules, the set of diagnostic rules comprising a plurality of EDA rules (P269:¶¶2-5: e.g. “Quality criteria offer the possibility to specify indicators of IP testability or compliant guidelines. Hence, detailed requirements on IP quality can reduce the costs of production tests. For instance, by using code coverage analysis the code is tested and estimated by percentages. Six different kinds of code coverage are itemized. … Other Quality Criteria are Boolean values that determine whether several guidelines were considered during the production or not, e.g. RTL Coding Guidelines, if tests or simulations were performed after production, e.g. Digital Test, Gate Level Simulation”; see also the example at PP283-284:§5.4.) that are not associated with one (EN: There is no indication that the criteria are associated with suppressions), the set of diagnostic rules comparing the evaluation model against the conjectured model, the evaluation producing a result (p274:¶1: “After perform this query the retrieval result is presented in the bottom half. The retrieval result list contains the IP identifiers and the similarity value to the query. To compare the retrieved IPs with the query the selected IP is shown beside the query IP in a tree view containing the attributes and the values. Manually it is possible to navigate through the tree to analyze how the IPs differ” EN: As noted above the quality criteria are among the diagnostic rules.); and
transmitting the result to the user, the result comprising an indication of quality level and a pass/fail indication (p274:¶1: “After perform this query the retrieval result is presented in the bottom half. The retrieval result list contains the IP identifiers and the similarity value to the query. To compare the retrieved IPs with the query the selected IP is shown beside the query IP in a tree view containing the attributes and the values. Manually it is possible to navigate through the tree to analyze how the IPs differ”).
Schaaf does not explicitly disclose wherein conflicting attributes from the third party sources are compared to determine correct attributes.
However, O’Riordan teaches wherein conflicting attributes from the third party sources are compared to determine correct attributes (C2:LL8-12: “fundamental database format integrity checks can be performed, such as a scan using oaScan, an application from Cadence Design Systems, Inc. that scans the contents of a library and checks for and repairs inconsistencies or data corruption in databases” [the “databases” include the target model (“target data … used in a circuit design”, see C2:LL45-50) EN: “repairing” is assigning the correct attributes).

	
Regarding claim 11, Schaaf discloses the method of claim 10, wherein the receiving and transmitting is done through an application programming interface (P266:§3:title: “The IP Broker Tool Suite”; P266:§3.1:¶1: “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries.” And fig 5. EN: a software “Tool Suite” and retrieval over a network necessitate an API).

Regarding claim 13, Schaaf discloses the method of claim 10, wherein the result further comprises data for modifying the CAD model (with O’Riordan as for claim 3).

Regarding claim 14, Schaaf discloses the method of claim 10, wherein the result further comprises data for modifying the CAD model without intervention from the user (with O’Riordan as for claim 3).

Response to Arguments
Applicant (p5:§II):
Claims 1, 3, 4, 10, 13 and 14 have been amended. Claims 1, 3 and 10 have been amended to incorporate the indicated allowable subject matter of claim 2. Claims 3 and 10 have also been amended to include portions of claim I from which claim 2 depended upon.
Examiner’s response:
Upon further search and consideration, new rejections are made. As regards the double patenting, new grounds are presented for non-statutory double patenting in view of the O’Riordan disclosure. As regards rejections under 35 USC §103, new grounds are presented for all claims in view of the Schaaf and O’Riordan disclosures.

Applicant (p5:§II, continuing):
Claims 3 and 4 have been amended to remove "component" to overcome the 112(b) Rejection. Claims 10 and 13-14 have been amended to remove "component" and add "CAD" to overcome l 12(b) rejections.
Examiner’s response:
The prior rejections under 35 USC §112(b) have been withdrawn in view of the amendments. However, upon further consideration of the claims new grounds are presented above with regard to clarity issues.

Examiner’s comment:
Some of the new grounds of rejection presented in this action are made in view of the reconsideration of the claims and prior art. Accordingly, the action is made non-final.

Conclusion
Claims 1, 3-8, 10-11, and 13-14 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070201442 A1	Hekmatpour; Amir et al.
Discussing a system for silicon IP exchange between developers and integraters
US 20070266346 A1	Wu; Kuo H.
Discussing a system for centralizing/unifying IP block qualification
US 6970875 B1	Dey; Aparna
Discussing a system for silicon IP exchange between developers and integraters
JERINIĆ, V., AND DIETMAR MÜLLER. "Safe integration of parameterized IP." Integration 37, no. 4 (2004): 193-221.
Describing resolving parameter conflicts in electronic design IP models and generating and executing test cases for verification.
MOK, MARK PC, KENNETH CK LO, YUZHONG JIAO, AND YIU KEI LI. "CPIPQ: A common platform for silicon IP qualification." In 2011 9th IEEE International Conference on ASIC, pp. 405-408. IEEE, 2011.
Discussing silicon IP qualification for hard and soft IP blocks including both objective and subjective measures of quality.
RADETZKI, MARTIN, PETER NEUMANN, JÜRGEN HAASE, NATIVIDAD MARTINEZ MADRID, RALF SEEPOLD, AND ANDREAS VÖRG. "Automated qualification flow for soft IP." In Proceedings of the MEDEA+ Conference on Application-Oriented SoC Design, Veldhoven, The Netherlands. 2001.
Discussing a design flow for soft IP blocks to help ensure design quality.
SEEPOLD, RALF, NATIVIDAD MARTÍNEZ MADRID, A. VORG, WOLFGANG ROSENSTIEL, MARTIN RADETZKI, P. NEUMANN, AND J. HAASE. "A qualification platform for design reuse." In Proceedings International Symposium on Quality Electronic Design, pp. 75-80. IEEE, 2002.
Discussing IP block qualification in view of the transfer processes.
VÖRG, ANDREAS, AND WOLFGANG ROSENSTIEL. "Automation of IP qualification and IP exchange." Integration 37, no. 4 (2004): 323-352.
Discussing automated processes for qualification and exchange of IP blocks
WANG, LI-WEI, AND HONG-WEI LUO. "Automated ip quality qualification for efficient system-on-chip design." In 2012 13th International Conference on Electronic Packaging Technology & High Density Packaging, pp. 1222-1225. IEEE, 2012.
Discussing IP block qualification in view of integration into a system on a chip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128